DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #16/785,346 filed on 07 February 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 4-5, and 10 claim a "class" of bullet (first class, second class, third class).  There is not an enabling structure or definition in the Specification for a "class" of bullet.  The Specification, paragraph 37 states “…front plate is a stopping plate for a first bullet, such as a .22 caliber bullet.  In some .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is unclear as the “classes” of bullets are unclear.  Further, does the front shell of claim 4 require multiple plates to act as a stopping plate, penetrable plate, and retaining layer
Claims 5, 10 recite limitations directed to classes of bullets, with no disclosure as to what makes up a class of bullet, and is therefore unclear as to what constitutes each class of bullet.
Claims 14-15, 18-19 recite “reducing injury to the user”, with no baseline comparison.  Reducing an injury as compared to what standard?
Claims 14-20 recite limitations directed to how the armor system will react once impacted by first, second, and third bullets.  However, no bullets are claimed, no bullet/ballistic properties are claimed, so it is unclear exactly what armor structures are necessary to meet the functional recitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,726,459 issued to Waldrop.
Regarding Claim 1, please see at least fig.4, all limitations clearly illustrated with first plate 80.
Regarding Claims 4-10, as best understood, discloses the body armor system of claim 1 comprising a front shell and rear shell comprising front and rear plates (fig.4, 
The Examiner notes that for the above claims, since the claimed structural limitations are met with regard to the armor system, the functionality is also considered to be met, as best understood with the clarity issues and enablement issues outlined above.  Since no projectile is claimed, no properties of an incoming projectile are claimed, the claims could be interpreted as intended use claims, and so long as the structure of the prior art anticipates the claimed structure, then the prior art would also function as claimed.  Further, please see at least column 9 line 58 – column 11 line 32 for multiple types of bullets (rifle, pistol, shotgun) that would anticipate first, second and third bullets.

Claim(s) 1-3, 11-13, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2017/0276457 to Chapman.
Regarding Claims 1-2, Chapman discloses a body armor system comprising:
an outer encasement defining an interior area when the outer encasement is in a closed configuration (see fig.13 in a closed configuration, figs. 14-15 for the open configuration with an interior area); and
a first plate positioned within said interior area of said outer encasement (fig.15, 50); 
wherein said outer encasement is moveable to an open configuration so as to facilitate removal of said first plate from said interior area of said outer encasement, thereby facilitating inspection of said first plate (see at least fig.15; paragraphs 38-40).
Regarding Claim 3, Chapman discloses the body armor system of claim 1, wherein said outer encasement is moveable to an open configuration (figs. 14-15) so as to facilitate positioning a second plate (at least paragraph 39, plate 55) thereby moving the armor to a second configuration (with 2 plates) from a first configuration (with one plate), the two configurations optimized for different threats (inherently since they are different levels of armor protection).
Regarding Claim 11, Chapman discloses a method of using a body armor system to provide personal protection to a user (Abstract), the method comprising:
positioning a first plate within an interior area of an outer encasement (fig.15, 50); and
moving the outer encasement to a closed configuration (zipped, fig.13).
Regarding Claim 12, Chapman discloses the method of claim 12, further comprising:
moving the outer encasement to an open configuration (figs. 14-15);
removing the first plate from the outer encasement and inspecting for damage (since removal of the plate is disclosed, see at least paragraph 38, inspection is inherent since it will be removed by a user);
placing the first plate back into the outer encasement after confirming that the first plate is not damaged and moving the outer encasement to the closed position (from figs. 15 to 13, at least paragraphs 38-45).
Regarding Claim 13, Chapman discloses opening and positioning a second plate within the interior area and closing (rifle plate 55, at least paragraph 39).
Regarding Claim 19, Chapman discloses the method of claim 12, further comprising preventing the first bullet from exiting the interior area of the encasement, preventing the bullet from striking an unprotected area of the user (Chapman discloses a ballistic protection device, inherently meeting this claim).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0276457 to Chapman in view of US Patent 9,726,459 issued to Waldrop.
Regarding Claims 14-18, 20, Chapman discloses the method of claim 11/13 but fails to specifically disclose a front plate of the encasement, and further how the armor functions once impacted by a bullet or bullets.  However, Chapman discloses an armor system with the ability to add multiple plates of armor within the armor system (see at least paragraphs 38-45 and 49).  Waldrop teaches a multi-plate armor system utilizing a front plate, further allowing for multiple hits by bullets wherein the bullets may penetrate a front plate, hold the plates together in relative positions after fracture by a bullet, capture the bullets within the interior of the enclosure so as to protect a user. Please see at least column 9 line 58 – column 11 line 32.  It would have been obvious to one having ordinary skill to incorporate this teaching into the armor system of Chapman, and utilize a front plate of armor as an outer plate in element 22 (fig.13) for added protection against ballistic threats, and to operate and function as the multi-layer armor system of Waldrop.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998.  The examiner can normally be reached on M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN COOPER/Primary Examiner, Art Unit 3641